DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 1 to include the limitations of “said handle comprising a grooved portion having a vertical wall with a substantially flat surface from a top end to a bottom end thereof and a horizontal wall aligned substantially at 90 degrees with respect to said vertical wall such that said horizontal wall extends from said bottom end away from a longitudinal axis of said handle; and said first magnetic coupling element received in a cavity of the handle of said pole and located adjacent to said vertical wall to allow a coupling of said first magnetic coupling element with said second coupling element and a frictional coupling between said second coupling element and said groove when said handle is gripped by the user”. Bacharach (US-5328205-A) teaches a glove coupling to a ski pole, with a clip connecting to a pin in a recess in the handle of the ski pole. Loffelholz (US-4234202-A) teaches a glove coupling to a ski pole with magnets. Bacharach in combination with Loffelholz would teach the magnets of Loffelholz replacing the clip and pin of Bacharach. Having Bacharach with the coupling elements of Loffelholz would teach a grooved portion (recess 74, fig.6) having a vertical wall and a horizontal wall (see fig.6). The pin (72, fig.6) of Bacharach, would be replaced by magnet (10, fig.10) of Loffelholz. The magnet would be inside the handle recess (74) which would not meet the limitation that “said first magnetic coupling element received in a cavity of the handle of said pole”, because it is in a recess not a cavity. Modifying Bacharach to have the recess (74) to be enclosed and be a cavity would be hindsight, since there would be no reason to further modify the teachings of Bacharach without hindsight reconstruction. For the reason stated above claim 1 and its dependent claims have allowable subject matter and are in condition for allowance.  
Any comments necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618